 Case 3:20-cv-01084-L-BK Document 67 Filed 11/16/20               Page 1 of 4 PageID 555



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

PAULA FOOTE individually and on              §
behalf of others similarly situated,         §
                                             §
                  Plaintiff,                 §
                                             §
v.                                           §
                                             §        Civil Action No.: 3:20-CV-1084-L
CAR PROTECTION USA d/b/a Clear               §
Path; JOHN DAVIS; and MATRIX                 §
WARRANTY SOLUTIONS, INC. d/b/a               §
Element Protection,                          §
                                             §
                  Defendants.                §


                          DEFENDANTS’ MOTION TO DISMISS

       Defendants Car Protection USA d/b/a Clear Path, John Davis, and Matrix Warranty

Solutions, Inc. d/b/a Element Protection, by counsel, respectfully move this Court to dismiss

Plaintiff Paula Foote’s First Amended Complaint, ECF No. 11, pursuant to Fed. R. Civ. P.

12(h)(3) and N.D. Tex. L.R. 7.2.

       The grounds for Defendants’ Motion are set forth in their contemporaneously filed

Brief in Support. In brief, Plaintiff’s First Amended Complaint is a one-count complaint under

the automated-call provisions of the Telephone Consumer Protection Act. 1 But on July 6, 2020,

in Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020)

(“AAPC”), 2 the Supreme Court held that the TCPA’s automated-calling prohibition—the very



       1
          47 U.S.C. § 227(b)(1)(A); First Am. Compl. p 15, ECF No. 11 (single Count for alleged
“Violation of the TCPA’s Automated Calling provision”).
        2
          Because the Supreme Court decided the constitutional challenge to the automated-call
ban in AAPC, Federal Rule of Civil Procedure 5.1 does not apply to this filing and a notice of
constitutional challenge is not required. See Fed. R. Civ. P. 5.1. If the Court determines
otherwise, Defendants will promptly file such a notice.
                                              1
 Case 3:20-cv-01084-L-BK Document 67 Filed 11/16/20                  Page 2 of 4 PageID 556



statutory provision that Plaintiff’s Complaint here is based upon—was an unconstitutional,

content-based suppression on speech.       It addressed the law’s unconstitutional condition by

prospectively severing the exemption that Congress had created for automated calls made for the

purpose of collecting a federal debt.       Thus, the TCPA’s automated-call prohibition was

unconstitutional from the enactment of the government-debt exemption in 2015 until the

Supreme Court’s severance became operative this year. Because Plaintiff’s entire case rests on a

law that was unconstitutional during the time at issue, this Court lacks subject matter jurisdiction

over claims under a void law. Plaintiff’s Complaint should therefore be dismissed for lack of

jurisdiction.

Dated: November 16, 2020                             Respectfully submitted,

                                                     MCDOWELL HETHERINGTON LLP

                                                     By: /s/ Ryan A. Phipps
                                                     Ryan Andrew Phipps
                                                     TX State Bar No. 24110222
                                                     1000 Ballpark Way
                                                     Suite 209
                                                     Arlington, TX 76011
                                                     T: (817) 635-7304
                                                     F: (817) 635-7308
                                                     ryan.phipps@mhllp.com

                                                     Andrew R. Kasner
                                                     TX State Bar No. 24078770
                                                     1001 Fannin Street, Suite 2700
                                                     Houston, Texas 77009
                                                     T: (713) 337-8868
                                                     F: (713) 333-5987
                                                     Andrew.kasner@mhllp.com

                                                     and

                                                     Joseph P. Bowser, Pro Hac Vice
                                                     ROTH JACKSON
                                                     VA State Bar No. 88399
                                                     1519 Summit Avenue, Suite 102

                                                 2
Case 3:20-cv-01084-L-BK Document 67 Filed 11/16/20    Page 3 of 4 PageID 557



                                        Richmond, VA 23230
                                        T: 804-441-8701
                                        F: 804-441-8438
                                        jbowser@rothjackson.com

                                        Gregory M. Caffas, Pro Hac Vice
                                        ROTH JACKSON
                                        VA State Bar No. 92142
                                        8200 Greensboro Drive, Suite 820
                                        McLean, Virginia
                                        T: 703-485-3533
                                        F: 703-485-3525
                                        gcaffas@rothjackson.com

                                        COUNSEL FOR DEFENDANTS




                                    3
 Case 3:20-cv-01084-L-BK Document 67 Filed 11/16/20            Page 4 of 4 PageID 558



                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing MOTION TO DISMISS
has been served on this 16th day of November 2020 on all counsel of record via the Court’s
CM/ECF system.


                                                /s/ Ryan A. Phipps
                                                Ryan A. Phipps




                                            4
